DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed December 1, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because none of the cited non-patent literature documents have been provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Election/Restrictions
Applicant’s election of claims 1-10 in the reply filed on December 22, 2021 is acknowledged. Because Applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 4, and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor, regards as the invention.
The meaning of claim 3 is unclear because it is unclear if the recited porosity is actually a measure of "the oxide-dispersed metal porous body" as claimed or if it is a measure of the porous metal framework, which is a part of the oxide-dispersed porous metal body. Contrary to the nomenclature used in the claim, paragraph 58 of the published application states that the "porosity P of the oxide-dispersed metal porous body" is determined by subtracting the apparent specific gravity of the metal porous body/the actual specific gravity of the metal form 1, all of which is multiplied by 100 %.  Therefore, the instant specification indicates that the "porosity of the oxide-dispersed porous metal body" is actually the porosity of the porous metal body, prior to the oxide particles being applied.  Accordingly and the sake of compact prosecution, the porosity required by the claim is interpreted herein as referring to the porosity of the porous metal body absent the oxide particles.  

Claims 4 and 7 are also unclear because they recite properties that can be attributed to the complete metal/oxide porous body or to the porous metal framework that is part of the oxide-dispersed metal porous body.  As claim 3 recites a property of the "oxide-dispersed metal porous body" that is determined from the metal framework alone (discussed above), it is unclear if the properties recited in claims 4 and 7 are also intended to be determined/measured from the metal framework or from the metal/oxide porous body as a whole.  For the sake of compact prosecution, either interpretation is considered herein to meet the claim limitations (i.e. either a metal/oxide body, or a porous metal framework, which also has dispersed oxide particles, and has pore sizes and a mass per area in the recited ranges is considered herein to meet the claim limitations).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esswein (Esswein et al. J. Phys. Chem. C. 2009, 113, p. 15068-15072).
Regarding claims 1 and 2, Esswein teaches an oxide-dispersed metal porous body having a three-dimensional network (i.e.  a "three-dimensional mesh") structure and comprising a porous metal framework and oxide particles carried in the metal framework (Abstract).  

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (JP 06-146046A), cited herein according to the English language translation provided with the IDS filed on 10/22/19.  
Regarding claim 1, Tanaka teaches an oxide-dispersed metal porous body comprising a porous metal framework and oxide particles carried in the metal framework (par. 7, 8). 

 Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishizawa (JP 2016-204732A), cited herein according to the English language translation provided with the IDS filed on 10/22/19.  
Regarding claim 1, Nishizawa teaches an oxide-dispersed metal porous body comprising a porous metal framework and oxide particles carried in the metal framework (par. 14, 15). 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funukawa (JP 2016-148074A), cited herein according to the English language translation provided with the IDS filed on 10/22/19.  
Regarding claim 1, Funukawa teaches an oxide-dispersed metal porous body comprising a porous metal framework and oxide particles carried in the metal framework (par. 24-30). 



Claims 1-3, 6, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiraiwa (WO 2016002579 A1), cited herein according to US PG Pub. No. 2017/0133699, which is an English language translation.  
Regarding claims 1-3, 6, 9, 10, Hiraiwa teaches an oxide-dispersed metal porous body comprising a 1-mm thick, sheet-like porous metal framework having a three-dimensional network (i.e.  a "three-dimensional mesh") structure and a porosity of 96 %, and nickel oxide particles having an average diameter of 1 µm carried in the metal framework (par. 34, 50, 51, 60, 78, 118). 

Regarding claim 7, Hiraiwa teaches that his metal porous body can be sheet-shaped and have a basis weight (i.e. mass per unit area) of 200 to 500 g/m2 (par. 34, 51).  As shown in Figures 2 and 3, the exemplified metal porous body (3) is sheet-shaped (Figs. 2, 3). 

Claims 1, 2, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bulan (US PG Pub. No. 2012/0103828).  
Regarding claims 1, 2, and 10, Bulan teaches an oxide-dispersed metal porous body comprising an expanded metal mesh (i.e. "three-dimensional mesh structure") framework and ruthenium, iridium, and/or titanium oxide particles carried in the metal framework (par. 42, 60, 69). 



Claims 1-5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (US PG Pub. No. 2012/0070735). 
Regarding claims 1, 2, and 10,  Kimura teaches an oxide-dispersed metal porous body comprising a porous metal framework having a three-dimensional network (i.e. a "three-dimensional mesh") structure, and metal oxide particles, which may be lithium, cobalt, manganese, and/or nickel oxide particles, carried in the metal framework (Fig. 6; par. 47, 61). 

Regarding claims 3 and 4, as noted above, the recited porosity of the "oxide-dispersed porous body" is considered herein to refer to the porosity of the porous metal body prior to the addition of oxide particles. Kimura teaches that the porous aluminum structure formed in Figure 6 was formed from a polymeric structure having a porosity of 97 % and a pore size of about 300 µm (Fig. 6; par. 60).  As the metal-coated framework still includes has a pore size/aperture diameter of about 300 µm (i.e. which is in the range of 100 to 2000 µm), it is clear that the porous microstructure is substantially maintained (Fig. 6).  As such, the porosity of Kimura's porous metal frame work also expected to be substantially similar to that of the original polymeric structure and to be greater than 70 %.  

Regarding claim 5, as depicted in Figure 3, the oxide particles (4) are carried in the metal framework of Kimura's product unevenly at a surface portion (Fig. 3, par. 24, 47).    

Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu (US PG Pub. No. 2017/0104204). 
Regarding claims 1-3 and 10, Zhamu teaches an oxide-dispersed metal porous body comprising a porous metal framework having a three-dimensional network (i.e. a "three-dimensional mesh") structure having a porosity of at least 70 % and oxide particles, which are oxides of lithium and/or cobalt, carried in the metal framework (par. 41, 65, 66, 93, 97, 101, and 159). 


	 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bulan.
Regarding claim 4, the teachings of Bulan differ form the current invention in that the aperture size of the oxide-dispersed porous metal body is not disclosed. However, as no criticality has been established, the recited aperture diameter is a prima facie obvious selection in dimension that does not distinguish the claimed invention over the prior art. See MPEP 2144.04.  

Regarding claims 8 and 9, the teachings of Bulan differ form the current invention in that the shape or thickness of the oxide-dispersed porous metal body is not explicitly disclosed.  However, as no criticality has been established, the selections of a sheet-shaped body with a thickness of 0.1 to 10 mm are prima facie obvious selections of shape and size and do not distinguish the claimed product over the prior art.  See MPEP 2144.04.  
The teachings of Bulan might also be considered to differ from the current invention in that the amount of oxide particles carried per unit area in a porous metal mesh is not explicitly taught.  However, Bulan does teach that a base layer of the oxide material (i.e. oxide-particles) has a loading per unit area on the metal body in the range of 10 to 20 g/m2 (par. 47) and exemplifies structures including multiple oxide particle layers, which combine to have a total coating loading of between about 23 and 33 g/m2 (par. 87, 94, 102, 107).  Accordingly, it would have been obvious to one of ordinary skill in the art to load a porous metal mesh with 10 to 20 g/m2 of one of the taught oxides and a total quantity of 23 and 33 g/m2 of multiple metal oxides because Bulan teaches and demonstrates that such loadings are appropriate for his product. 

Claims 1-4, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu. 
Regarding claims 1-3, and 10, as discussed above, Zhamu's porous conductive product is considered herein to anticipate the limitations of claims 1-3 and 10.  If Zhamu's absence of explicitly exemplifying a structure combining each of the discussed 

Regarding claim 4, although Zhamu does not explicitly teach the aperture size of the oxide-loaded body discussed above, which might be considered a difference from the current invention, he does teach the pore size (i.e. "aperture diameter") of his conductive materials (i.e. the porous metal body) is preferably in the range of 10 nm to 100 µm (par. 43).  The instantly claimed aperture diameter is obvious in view of Zhamu.  See MPEP 2144.05. Additionally, as no criticality has been established, the recited aperture diameter is a prima facie obvious selection in dimension that does not distinguish the claimed invention over the prior art. See MPEP 2144.04.  

Regarding claim 6, the teachings of Zhamu differ from the current invention in that the average particle diameter of the oxide particles is not disclosed.  However, Zhamu does teach that the oxide particles have a primary or secondary particle size typically in the range of 200 nm to 3 µm (par. 43).  As such, it would have been obvious to configure all of the particles in Zhamu's product to be in the taught range, thereby configuring the average particle diameter to also be in the taught range, because Zhamu explicitly teaches such a range is appropriate for his product.  The instantly claimed average particle diameter is obvious in view of Zhamu.  See MPEP 2144.05.

Regarding claim 9, Zhamu teaches that the framework may be sheet-based (i.e. the body "has a shape in the form of a sheet") and should have a thickness of no less than 200 µm (i.e. 0.2 mm) (par. 41, 46).  The instantly claimed sheet thickness is obvious in view of Zhamu.  See MPEP 2144.05. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu, as applied to claim 1 above, and further in view of Okuno (WO 2015133296 A1), cited herein according to US PG Pub. No. 2017/0069918, which is an English language translation. 
Regarding claim 7, as noted above, Zhamu teaches that his porous metal body may be sheet-shaped.  The teachings of Zhamu differ from the current invention in that an oxide-dispersed porous body with a mass per unit area in the recited range is not explicitly disclosed.  However, Zhamu does teach that the porous framework may be a nickel or other metal foam (par. 41, 65).  Okuno further teaches that the metal coating weight for forming porous metal foam electroconductive bodies (such as that of Zhamu) should be in the range of 200 to 2000 g/m2 in order to provide the porous body with sufficient strength while keeping production costs suppressed (par. 125).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Zhamu's oxide-dispersed product to be a sheet-shaped porous metal foam, e.g. a nickel foam, having a nickel basis weight of 200 to 2000 g/m2 because Zhamu teaches that a sheet-shape is appropriate and in order to provide the porous body with sufficient strength while keeping production costs suppressed.  The instantly claimed mass per unit area is obvious in view of Okuno.  See MPEP 2144.05.  Zhamu further teaches that the porous 2 (i.e. 300 g/m2) of the oxide material (par. 20).  As such, it would have been obvious to one of ordinary skill in the art to load the product of Zhamu and Okuno with about 300 g/m2 of the oxide material because Zhamu teaches such a quantity to be appropriate.  Therefore, the total weight per unit area of Zhamu and Okuno's sheet-shaped oxide-dispersed metal porous body is in the range of 500 to 2300 g/m2, which also renders obvious the claimed range.  See MPEP 2144.05. 

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Okuno in view of Zhamu. 
Regarding claims 1, 2, 7, 8, and 10, Okuno teaches a porous metal body for use as an electrode in a fuel cell comprising a porous metal framework having a sheet-like, three-dimensional mesh-like structure and including a metal basis weight of 200 to 2000 g/m2 and an average cell size of 150 to 1000 µm (Abstract, par. 91, 125, 126).  Okuno teaches that his porous metal body is advantageous because it can be used as an electrode in a fuel cell, has better corrosion resistance, and can be provided at low cost (par. 10). 
The teachings of Okuno differ from the current invention in that his product is not explicitly taught to carry oxide particles.  However, as noted above, Okuno's product is intended for use as an electrode in a fuel cell.  Zhamu further teaches that various metal oxides, including lithium cobalt oxide, particles are carried as active materials in the cathodes of fuel cells (par. 4, 33).  Zhamu teaches that conventional electrodes typically include less than 15 mg/cm2 of the loaded oxide material, while his own battery includes at least 30 mg/cm2  of the loaded oxide material (par. 20, 86).  Accordingly, it would 2 (i.e. less than 150 g/m2) of an oxide material, such as lithium cobalt oxide, for use in a conventional fuel cell, or to load it with more than 30 mg/cm2 (i.e. more than 300 g/m2) of the oxide material for use in Zhamu's product, because Okuno's metal foam is useful as an electrode for fuel cells, has better corrosion resistance, and can be provided at low cost.  The instantly claimed mass per unit area and oxide loading ranges are obvious in view of Okuno and Zhamu.  See MPEP 2144.05. 

Regarding claims 3 and 4, Okuno teaches that the porous body has an average cell size of 150 to 1000 µm (par. 126). Okuno teaches that the porous body is formed by coating a resinous foam, which should have a porosity in the range of 80 to 96 % (par. 93).  As such, the final porous metal structure that is formed is also expected to have a porosity of greater than 70 %.  
 The teachings of Okuno might be considered to differ from the current invention in that the porosity of the porous body and aperture diameter when the metal body is loaded with oxide particles are not explicitly disclosed.  However, as discussed above, it would have been obvious to use Okuno's metal foam in Zhamu's product.  Zhamu teaches that the porosity of metal bodies for electrodes, like what is used in his product, should be at least 80 % (par. 46, 101).  Therefore, it would have been obvious to one of ordinary skill in the art to configure Okuno's metal body to have a porosity of at least 80 % to function as intended as an electrode.  As no criticality has been established, the prima facie obvious selection in dimension that does not distinguish the claimed invention over the prior art. See MPEP 2144.04.  

Regarding claim 6, the teachings of Okuno and Zhamu differ from the current invention in that the average particle diameter of the oxide particles is not disclosed.  However, Zhamu does teach that the oxide particles have a primary or secondary particle size typically in the range of 200 nm to 3 µm (par. 43).  As such, it would have been obvious to configure all of the particles in the prior art product to be in the taught range, thereby configuring the average particle diameter to also be in the taught range, because Zhamu explicitly teaches such a range is appropriate for such products.  The instantly claimed average particle diameter is obvious in view of Zhamu.  See MPEP 2144.05.

Regarding claim 9, the teachings of Okuno and Zhamu differ from the current invention in that the thickness of the taught sheet-shaped, oxide-dispersed metal porous body is not disclosed.  However, Okuno teaches that the thickness of the resin body that is a template for the porous metal framework is typically 300 to 5000 µm (par. 93).  As demonstrated by Figures 1 and 2, the metal coating (gray area) that is formed on the body does not substantially increase the overall thickness of the porous body (Figs. 1, 2).  Therefore, Okuno's porous metal framework (and oxide-loaded structures formed with it) are expected to a have a thickness of about 300 to 5000 µm (i.e. 0.3 to 5 mm). 
Zhamu teaches that the frame work may be a sheet-based (i.e. the body "has a shape in the form of a sheet"), should have a thickness of no less than 200 µm (i.e. 0.2 prima facie obvious selection of dimension that does not define the claimed invention over the prior art. See MPEP 2144.04. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 

To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784